1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    FOCUS SEARCH PARTNERS,                     Case No.: 20cv462-LAB (MSB)
      LLC
12
                                  Plaintiff,     ORDER OF DISMISSAL
13
      v.
14
      SUNNIVA, INC., et al.
15
                              Defendants.
16
17
18         Plaintiff has filed a notice of voluntary dismissal without prejudice. (Docket
19   no. 6.) Defendants have not answered or appeared. Pursuant to Fed. R. Civ. P.
20   41(a), this action is DISMISSED WITHOUT PREJUDICE. The order to show
21   cause (Docket no. 5) is DISCHARGED.
22
23         IT IS SO ORDERED.
24   Dated: March 30, 2020
25
26                                             Honorable Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                                    20cv462
